                                   COUNTY OF SUFFOLK




                                         STEVE BELLONE
                                    SUFFOLK COUNTY EXECUTIVE


DENNIS M. COHEN                                                           DEPARTMENT OF LAW
COUNTY ATTORNEY




July 20, 2020


Hon. I. Leo Glasser, Senior U.S.D.J.
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


RE:    Garcia v. County of Suffolk, et al.
       18-cv-3675 (ILG)(RLM)


Dear Judge Glasser:

As the Court is aware, the above-referenced matter is currently scheduled for an in-person
pretrial conference on Friday, July 24, 2020 at 2:30 pm in Brooklyn at which point a trial date
was to be scheduled. Upon the parties’ consultation with the Court, in light of the current global
pandemic regarding COVID-19 and the constraints arising from same which include the
uncertainty as to when jury trials will resume, please accept this correspondence as a joint
request from myself and Plaintiff’s Counsel, Frederick Brewington, to adjourn the pretrial
conference two (2) months in the hopes that a definitive trial date may be scheduled at that time.

In addition to this request, please be advised that Defendants are in receipt of Mr. Brewington’s
letter to the Court from July 17, 2020 requesting that the parties be sent to the ADR program as
we await trial. Given previous settlement discussions with Mr. Brewington and his associates, as
well as those with the Court, Defendants respectfully oppose this request as we feel any
participation in this program would be futile at this juncture in the proceedings. Should our
position on this change in the future, we will advise the Court accordingly.
I thank the Court for its consideration of this submission and its attention to this matter.

Respectfully,

Dennis M. Cohen
Suffolk County Attorney
Stacy A. Skorupa
By: Stacy A. Skorupa
Assistant County Attorney

Cc:    Frederick K. Brewington, Esq.
       556 Peninsula Blvd
       Hempstead, New York 11550
